Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is CN109634558 related to a programmable mixed-precision arithmetic unit, which aims to solve the problem of compatibility with fixed-point and floating-point arithmetic and high energy efficiency ratio; and US Pub. 2017/0103304 related to an arithmetic logic unit (ALU) that performs arithmetic and logical operations on a sequence of operands to generate a sequence of results and an accumulator into which the ALU accumulates the sequence of results as an accumulated value. Each AFU includes a first module that performs a first function on the accumulated value to generate a first output, a second module that performs a second function on the accumulated value to generate a second output, the first function is distinct from the second function, and a multiplexer that receives the first and second outputs and selects one of the two outputs based on the control value programmed into the register.
The prior art of record does not teach or suggest at least “wherein summing the first product and the second product comprises, responsive to determining that the summed value exceeds a threshold, partitioning the first product and the second product into groups, adding products within each group as partial sums, and adding the partial sums together to generate the summed value;” as recited in claims 1, 17, 18, and 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182